Citation Nr: 0807268	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating higher than 20 percent 
for residuals of a back injury with claimed kidney condition.  

3.  Entitlement to an initial rating higher than 10 percent, 
effective from June 12, 2006, for radiculopathy of the left 
lower extremity associated with the back injury residuals.  

4.  Entitlement to an initial rating higher than 10 percent, 
effective from May 1, 2007, for radiculopathy of the right 
lower extremity associated with the back injury residuals.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL
The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Marine Corps from July 1956 to November 1961 and 
thereafter in the Marine Corps Reserve until July 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss.  

This matter is also before the Board on appeal of an August 
2003 rating decision of the RO, which granted service 
connection and a 20 percent rating for a back injury with a 
residual kidney condition, effective from March 2002.  The 
veteran appealed the rating assignment.  

Then, in an July 2007 decision, the RO granted a 10 percent 
rating for radiculopathy of the left lower extremity 
associated with the back injury residuals, effective from 
June 12, 2006, and granted a 10 percent rating for 
radiculopathy of the right lower extremity associated with 
the back injury residuals, effective from May 1, 2007.  The 
veteran continued his appeal for higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In January 2008, the veteran appeared at the VA office in El 
Paso, Texas and testified at a video conference hearing that 
was conducted by the undersigned Veterans Law Judge sitting 
in Washington, D.C.  A transcript of that hearing has been 
associated with the claims file.  

The claim of service connection for hearing loss is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  Since service connection was established, the veteran's 
residuals of a back injury are manifested by chronic low back 
pain, moderate limitation of motion (at worst, 80 degrees of 
forward flexion, 10 degrees of extension, 20 degrees of 
lateral flexion, and 20 degrees of rotation), and 
degenerative disc and joint disease confirmed by MRI; there 
is no objective evidence to demonstrate that the back 
disability is productive of severe impairment or that there 
are incapacitating episodes having a total duration of at 
least four weeks during a 12-month period; mild neurologic 
deficit has objectively been shown affecting the left lower 
extremity for the period beginning June 12, 2006 and 
affecting the right lower extremity for the period beginning 
May 1, 2007; no disabling kidney condition is shown.

2.  Since June 12, 2006, radiculopathy of the left lower 
extremity associated with the back injury residuals is 
productive of mild impairment, with normal or near normal 
strength, no muscle atrophy, normal or just slightly 
diminished reflexes, and decreased sensory deficit with 
sensation still present.  

3.  Since May 1, 2007, radiculopathy of the right lower 
extremity associated with the back injury residuals is 
productive of mild impairment, with normal or near normal 
strength, no muscle atrophy, normal or just slightly 
diminished reflexes, and decreased sensory deficit with 
sensation still present.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for the residuals of a back injury with claimed kidney 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective on September 23, 2002), and 
Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 
2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

2.  The criteria for an initial rating higher than 10 
percent, effective from June 12, 2006, for radiculopathy of 
the left lower extremity associated with the back injury 
residuals, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

3.  The criteria for an initial rating higher than 10 
percent, effective from June 12, 2006, for radiculopathy of 
the left lower extremity associated with the back injury 
residuals, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The RO provided the veteran in March 2002 and October 2002 
with content-complying VCAA notice on the underlying claim of 
service connection for residuals of a back injury.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
an initial higher rating for residuals of a back injury.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a video conference hearing before 
the undersigned Veterans Law Judge in January 2008.  The RO 
has obtained the veteran's VA medical records.  The RO 
attempted to obtain private medical records from Concentra 
Medical Center, which was identified by the veteran, but the 
center responded in January 2003 that it had no records of 
the veteran (in letters, the veteran himself indicated that 
the center did not keep his records).  The veteran has 
submitted various private medical reports, such as those from 
William Beaumont Army Medical Center, J.V., M.D., and The El 
Paso Orthopaedic Surgery Group, in support his claim.  He has 
not identified any other pertinent evidence for the RO to 
obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  The veteran was afforded 
VA examinations in July 2003, October 2004, June 2006, and 
May 2007, specifically to evaluate the etiology, nature and 
severity of the back injury and its residuals.  At the time 
of the January 2008 personal hearing, the veteran indicated 
that when comparing his current back condition to what it was 
at the time he underwent a VA examination in June 2006, it 
had worsened.  The Board notes that in the intervening period 
of time, the veteran was re-examined in May 2007, and there 
is no evidence in the record dated subsequent to the May 2007 
VA examination to show a material change in the back 
disability to warrant yet another examination.  38 C.F.R. 
§ 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran filed his claim of service connection for a back 
disability in March 2002, and during the period considered in 
his appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  When the 
rating criteria are amended during the course of the appeal, 
the Board considers both the old and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 3-2000.

Furthermore, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is 
an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



In this case, the veteran maintains that his back disability 
is more severe than is reflected in the currently assigned 
ratings.  From the effective date of service connection in 
March 2002, his back injury residuals have been evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5237 (effective from September 26, 2003).  
Additionally, separate ratings of 10 percent for 
radiculopathy of each lower extremity under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007), have been assigned, 
with different effective dates.  That is, radiculopathy of 
the left lower extremity is rated as 10 percent disabling, 
effective from June 12, 2006, and radiculopathy of the right 
lower extremity is rated as 10 percent disabling, effective 
from May 1, 2007.  

The pertinent evidence in the file consists of private and VA 
records and four VA examination reports.  The pertinent law 
as applied to the facts of this case will be discussed herein 
below.  

Kidney Condition

The record does not show and the veteran does not contend 
that he currently has a disabling kidney condition.  In fact, 
during the pendency of this appeal, there have been no 
contentions referable to a kidney problem and no medical 
evidence of such a condition related to his spine disability.  
On VA examination in October 2004, there was no kidney 
condition.  In June 2006, the VA examiner diagnosed cysts in 
the kidneys that were not secondary to the degenerative disc 
disease of the lumbar spine.  Accordingly, there is no 
evidence of a disabling kidney condition associated with the 
back disability to warrant a separate, compensable rating.


Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by 
X-ray findings is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating 
limitation of motion of the lumbar spine, the criteria for 
the next higher rating, 40 percent, requires severe 
limitation of motion.  

The medical evidence does not show that the veteran's lumbar 
spine is more than moderately limited in motion.  For 
example, at the time of a VA examination in July 2003, the 
range of motion of the lumbar spine was as follows:  80 
degrees of forward flexion, 10 degrees of extension, 20 
degrees of lateral flexion, and 20 degrees of rotation.  At 
the time a VA examination in October 2004, the range of 
motion of the lumbar spine was as follows:  90 degrees of 
forward flexion, 20 degrees of extension, 25 degrees of left 
lateral bending, 15 degrees of right lateral bending, 35 
degrees of left lateral rotation, and 30 degrees of right 
rotation.  At the time a VA examination in June 2006, the 
range of motion of the lumbar spine was as follows:  90 
degrees of forward flexion, 20 degrees of extension, 30 
degrees of lateral bending, and 30 degrees of rotation.  At 
the time a VA examination in May 2007, the range of motion of 
the lumbar spine was as follows:  90 degrees of forward 
flexion, 20 degrees of extension, 30 degrees of lateral 
bending, and 30 degrees of rotation.  VA outpatient records 
either reflect limitation of motion of the lumbar spine due 
to pain such as in January 2007, or indicate that lumbar 
range of motion was full, or normal, such as in August 2004.  
Private medical evidence since service connection was 
established does not show that the lumbar spine is severely 
restricted.  Thus, the evidence shows that the veteran's 
lumbar spine is appropriately characterized as having 
moderate limitation of motion.  Accordingly, the criteria for 
a rating higher than 20 percent under Diagnostic Code 5292 
are not satisfied.  

In furnishing range of motion findings, consideration was 
given to increased pain with motion.  VA examiners offered 
comments in that regard.  For example, the examiner in July 
2003 stated that pain began at 60 degrees of forward flexion, 
at 5 degrees of backward extension, at 15 degrees of 
bilateral lateral flexion, and at 15 degrees of bilateral 
rotation.  And although the examiner estimated that during 
acute flare-ups of pain, range of motion was 75 percent less, 
he also stated that it was not possible to give exact 
degrees.  

The examiner in October 2004 stated that there was pain at 50 
degrees on forward flexion, and also that during flare-ups 
there was an estimated 30 percent limitation of motion 
secondary to pain.  He further opined that there was moderate 
functional impairment during acute flare-ups and mild 
functional impairment in between flare-ups.  The examiner in 
June 2006 noted that there was pain beginning at 10 degrees 
of backward extension and at 20 degrees of left lateral 
flexion, but also that there would be no additional 
limitation of motion on repetitive use from pain, fatigue, 
weakness, or lack of endurance.  The examiner in May 2007 
stated that there was pain beginning at around 70 degrees of 
forward flexion and at 10 degrees of backward extension, and 
that during acute flare-ups and repetitive use of the lower 
back an estimated total functional loss would equate to 
flexion limited to 60 degrees.  Further, it was estimated 
that during acute flare-ups and after repetitive use of the 
lower back, the veteran would have mild to moderate 
functional impairment.  

Thus, while there is additional functional impairment due to 
pain on motion, which is manifested  by further limitation of 
motion of the lumbar spine, the examiners have estimated that 
such impairment is not more than moderate in degree.  
Throughout the period of the appeal, the veteran's low back 
disability, from an orthopedic standpoint, appears to have 
been relatively stable, if not demonstrating a slight 
improvement over time.  In that regard, the July 2003 
examiner's comments about a 75 percent less range of motion 
during acute flare-ups are noted, which indicate a more 
severe condition than that noted on the three subsequent 
examinations.  There is no explanation for this anomaly, and 
as noted by the examiner it is an estimate because he was 
unable to give exact degrees.  In short, the Board finds that 
overall there is no objective evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that the lumbar spine is severely 
limited in motion under Diagnostic Code 5292.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  



Under the "old" rating criteria for rating intervertebral 
disc syndrome, the criteria for the next higher rating, 40 
percent, are evidence of severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The objective evidence does not show that the veteran 
meets these criteria since service connection for his back 
disability was established.  

Private X-rays, dated in March 1998, show that as early as 
that the veteran had degenerative disc disease at multiple 
levels of the lumbosacral spine.  At the time of VA 
examinations in July 2003 and October 2004, the veteran 
complained of low back pain radiating to his buttocks.  On 
examination, there were no neurological abnormalities 
associated with the lumbar spine noted.  In October 2004, 
there was no sensory deficit, motor strength was 5/5, and 
deep tendon reflexes were 2/4 bilaterally, and the examiner 
specifically stated that there was no evidence of 
radiculopathy.  It was not until later that VA examinations 
in June 2006 and May 2007 objectively show that the low back 
condition was progressively worsening from a neurological 
standpoint.  The constant low back pain was reported to be 
radiating into the lower extremities, and the examiners both 
noted radiculopathy into either one or both lower 
extremities.  Nevertheless, and despite an MRI of the 
lumbosacral spine which showed a severe disc disease at 
multiple levels, the symptom manifestations are not shown to 
be severe.  On the 2006 and 2007 VA examinations, there was 
no evidence of muscle atrophy or weakness (beyond what was 
normal for the veteran's age), strength in the lower 
extremities was noted as 5/5 (or 5-/5) except for in the 
knees (3/5), there was some decreased sensation or sensory 
deficit mostly to the left leg, and reflexes were slightly 
diminished (at worst, 1+ at the knees, and 0-1+ at the 
Achilles).  There was no bladder or bowel dysfunction claimed 
or found.  The examiner in May 2007 indicated that the 
veteran took Vicodin, which mostly relieved his pain.  

VA outpatient records show findings that are consistent with 
those of the VA examination reports, and it was also noted 
that the veteran has received epidural steroid injections 
with improvement of symptomatology.  A September 2006 private 
report from J.V., M.D., also reflects that a lumbar epidural 
steroid injection was performed for back and leg pain.  

Private treatment records in 2005 note that there was a 
fairly normal gait, good power in the extremities (5/5), 
decreased soft touch sensation in both lower extremities, and 
deep tendon reflexes of +1 in both lower extremities.  

In the Board's judgment, the foregoing findings, particularly 
in the absence of severe recurring attacks with intermittent 
relief, do not show that the veteran's back disability more 
nearly approximates or equates to severe intervertebral disc 
syndrome to warrant a rating higher than 20 percent under 
Diagnostic Code 5293, even considering pain on movement, pain 
on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), for evaluating lumbosacral strain.  Under this code, 
the criteria for the next higher rating, 40 percent, are 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

As noted previously, the record shows that the veteran's 
lumbar spine is limited in motion, but not to the degree 
contemplated under Code 5295 for a 40 percent rating.  
Further, with normal posture noted on most VA examinations, 
there was no showing of listing of the whole spine to the 
opposite side.  The VA examination in July 2003 showed mild 
paravertebral muscle spasm, but no atrophy of musculature of 
the back and no asymmetry.  There was no evidence of muscle 
spasm on the October 2004 VA examination.  The VA examiner in 
June 2006 noted that the veteran's posture was a little bit 
stooped, but there was no abnormal curvature of the spine.  
There was no evidence of muscle spasm on the May 2007 VA 
examination either, even though there were some gait 
abnormalities noted in terms of walking on heels and toes.  



Further, while X-rays and MRIs of the lower spine do confirm 
degenerative joint changes and narrowing of joint spaces at 
various levels, there is no consistent objective evidence of 
abnormal mobility on forced motion due to low back strain 
(occasionally there is a notation of an antalgic gait due to 
back pain, such as on a July 2003 VA examination report and a 
January 2007 VA outpatient record).  There was also no 
finding of a positive Goldthwait's sign.  Thus, the findings 
do not more nearly approximate or equate to severe low back 
strain to warrant a rating higher than 20 percent under 
Diagnostic Code 5295, even considering pain on movement, pain 
on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).    

In short, the veteran's back disability does not meet the 
criteria in effect prior to September 23, 2002, for a rating 
in excess of 20 percent.  

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

With respect to the revised rating criteria, relevant private 
and VA medical records do not show that a physician has 
prescribed the veteran bed rest for his low back disability 
at any time since the effective date of the revised criteria, 
and the veteran has not claimed such.  In fact, the veteran 
testified that his physician advised him that getting bed 
rest would be counter-productive for his condition.    

In considering whether a higher rating would result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations of the veteran's back injury 
residuals, the Board concludes that a higher rating would not 
result.  As previously discussed, the veteran's chronic 
orthopedic manifestations are no more than 20 percent 
disabling under Diagnostic Codes 5292, 5295, 5003, and 5010.  
It is noted that any pain localized to the lower spine region 
has already been evaluated under chronic orthopedic 
manifestations, and to separately rate back pain as a 
neurologic manifestation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  

In regard to chronic neurologic manifestations of the lower 
back disability, the medical evidence shows that the veteran 
has left and right lower extremity deficits best 
characterized as mild for a 10 percent rating under 
Diagnostic Code 8520, for incomplete sciatic nerve 
impairment, for the period beginning June 12, 2006 for the 
left lower extremity and for the period beginning May 1, 2007 
for the right lower extremity.  As noted previously, the 
veteran's lower extremities are already separately evaluated 
on a neurologic basis, effective June 12, 2006 and May 1, 
2007, respectively, and combining the separate orthopedic and 
neurologic evaluations under Code 5293 would not produce a 
higher rating.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  The 
next higher rating, 20 percent, requires moderate incomplete 
paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520.  It is noted that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  Moderate incomplete paralysis is 
required for a compensable (10 percent) rating for the 
musculocutaneous nerve (superficial peroneal) and anterior 
tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic 
Codes 8522, 8523.  Severe to complete paralysis is required 
for a compensable (10 percent) rating for the internal 
saphenous nerve, obturator nerve, external cutaneous nerve of 
the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, 8530.  

In this case, as discussed previously, the VA medical 
evidence shows that the veteran has not had demonstrated 
chronic neurologic deficits in his left and right legs until 
after the October 2004 VA examination, which disclosed no 
evidence of radiculopathy.  Thereafter, on private medical 
records dated in February 2005, the veteran was noted to have 
decreased soft touch sensation and deep tendon reflexes of +1 
in both lower extremities; however, the physician indicated 
that there was a question over whether the leg problems were 
attributable to diabetic neuropathy or nerve impingement.  

A subsequent private treatment record dated in March 2005, 
which included complaints of left leg pain, did not clarify 
matters.  Then, on the June 12, 2006 VA examination, the 
veteran's degenerative disc disease was unquestionably found 
to be manifested by radiculopathy on the left lower 
extremity.  And then, on the May 1, 2007 VA examination, the 
veteran's degenerative disc disease was manifested by 
radiculopathy on the right lower extremity as well.  Although 
the radiculopathy in the left lower extremity was found to be 
worse than that in the right lower extremity, the condition 
in either extremity is not shown by the medical evidence to 
be more than mild in degree.  For example, in the lower 
extremities, strength was normal or near normal, muscle 
atrophy due to the spine condition was not shown, reflexes 
were normal or just slightly diminished, and sensory deficit 
was decreased (mostly on the left) but sensation was still 
present.  

In consideration of these findings, it is the Board's 
judgment that under Code 8520 the veteran's chronic 
neurologic deficiencies are found to be mild (and 10 percent 
disabling) in the left lower extremity from June 12, 2006 and 
mild (and 10 percent disabling) in the right lower extremity 
from May 1, 2007.  Accordingly, the objective medical 
evidence does not support a higher rating on account of 
neurologic manifestations, when combined (see 38 C.F.R. § 
4.25) with orthopedic manifestations, under the revised 
version of Diagnostic Code 5293 effective on September 23, 
2002.  

Criteria effective on September 23, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  




Effective September 26, 2003, the criteria for rating 
lumbosacral strain were revised.  Under revised or current 
version, the criteria for the next higher rating, 40 percent, 
are forward flexion of the thoracolumbar spine to 30 degrees 
or less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 (lumbosacral strain) and 5242 (degenerative arthritis of 
the spine (effective September 26, 2003). 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine provide normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension. 

The record, as discussed previously, shows that the veteran 
has more than 30 degrees of forward flexion, and there is no 
ankylosis of the thoracolumbar spine, even when considering 
pain on movement, pain on use, or pain during flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therefore, a higher rating is not warranted 
under Code 5237 or Code 5242.  

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  This has been done in this case, with 
radiculopathy of the left lower extremity evaluated as 10 
percent disabling from June 12, 2006, and radiculopathy of 
the right lower extremity evaluated as 10 percent disabling 
from May 1, 2007.  The criteria for rating peripheral nerve 
injuries have been provided in the section above, and as 
previously discussed the Board finds that an assignment of a 
higher rating for the neurologic deficits in each lower 
extremity associated with the service-connected lumbar spine 
disability is not in order.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.  

The old rating criteria, as applied to the facts of this 
case, have been discussed and considered.  The revised or 
current rating formula consists essentially of the criteria 
for rating intervertebral disc syndrome that were revised 
effective on September 23, 2002, and considered.  As 
previously discussed and considered, the medical evidence of 
record does not contain objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months since the effective date of the 
regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.  

In sum, application of the revised or current criteria, 
effective from September 26, 2003, would not result in higher 
ratings for the veteran's back injury residuals.  

In conclusion, for the reasons expressed, the preponderance 
of the evidence is against the veteran's claim for higher 
ratings for his back injury residuals under the old rating 
criteria effective prior to September 23, 2002 and under the 
rating criteria revised effective in September 23, 2002 and 
September 26, 2003, and to such extent the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

Consideration has been given to "staged ratings" for 
residuals of a back injury over the period of time since 
service connection became effective, and from the effective 
date of service connection in March 2002, there have been no 
clinical findings to show that the back injury residuals meet 
the criteria for higher ratings.  




ORDER

An initial rating higher than 20 percent for residuals of a 
back injury is denied.  

An initial rating higher than 10 percent, effective June 12, 
2006, for radiculopathy of the left lower extremity 
associated with the back injury residuals is denied.  

An initial rating higher than 10 percent, effective May 1, 
2007, for radiculopathy of the right lower extremity 
associated with the back injury residuals is denied.  


REMAND

Under the duty to assist, 38 C.F.R. § 3.159, the Board 
determines that additional evidentiary development is 
necessary.  Specifically, the RO should obtain the veteran's 
Marine Corps Reserve medical records and then afford him 
another VA examination to obtain an opinion regarding 
etiology of the bilateral hearing loss.  The veteran 
underwent a VA examination in July 2003, but the examiner did 
not have the benefit of review of the entire record from the 
veteran's period of Reserve service, which ended in July 
1984.  Moreover, the examiner indicated that the available 
data was insufficient to provide an opinion concerning 
etiology and date of onset of the hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate service 
department the veteran's medical records 
for the period of his Reserve service that 
ended in July 1984.  

2.  Schedule the veteran for a VA 
audiological examination to whether it is 
at least as likely as not that the 
veteran's current bilateral sensorineural 
hearing loss is related to service.  

In providing an opinion, the examiner is 
asked to comment on the clinical 
significance of the following:  the 
finding of 15/15 for whispered and spoken 
voice bilaterally on hearing evaluations 
during various military physical 
examinations dated from 1956 to June 1964; 
any clinical findings of hearing 
impairment recorded in Reserve medical 
records; the veteran's Reserve service 
history that ended in 1984, in relation to 
noise exposure, particularly that from the 
firing of weapons and the availability of 
hearing protection; and the veteran's 
post-service occupational history in 
relation to noise exposure. 

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

3.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


